ICJ_009_CompetenceAdmissionGA_UNGA_NA_1950-03-03_ADV_01_NA_02_FR.txt. 22

OPINION DISSIDENTE DE M. AZEVEDO

Je regrette de ne pouvoir me rallier à l’opinion de la majorité
de la Cour pour les motifs qui suivent :

1. — Tout d’abord, je ne puis accepter la suppression de la
partie la plus importante, à mon avis, de la demande adressée
à la Cotir.

On n’a pas demandé à celle-ci, d’une manière générale ou
absolue, si un nouveau Membre peut être admis iorsque le Conseil
de Sécurité n’a pas recommandé son admission, mais, exactement,
lorsque cette absence de recommandation est due à des motifs
nettement indiqués et dont l'examen conduirait à deux questions
tout à fait différentes, l’une touchant au double sens, positif ou
négatif, du mot «recommandation », et l’autre se rapportant au
problème du veto.

Bien que revétant une forme indirecte, ia demande d'avis
n'en prévoit pas moins clairement le cas où un candidat, ayant
obtenu sept voix affirmatives, a fait l’objet d’une manifestation
négative de la part d’un Membre permanent du Conseil.

Même si l’on envisage de préférence l’objet pratique de la
demande, on est obligé de constater que, sous cet aspect, les
questions dont il s’agit s’enchainent conditionnellement selon un
procédé couramment adopté. Si l’on considère d’abord l'hypothèse
majeure et si l'on arrive par exemple à accepter que le candidat
soit admis, nonobstant une réponse défavorable du Conseil de
Sécurité, follitur quæstio, mais, dans le cas contraire, l’hypothèse
mineure ne serait pas préjugée.

Donc, l’omission de mots et même de phrases entières ne se
justifie pas par la considération qu'ils seraient superflus et ne
modifieraient pas la portée de la demande puisqu'ils n'y figuraient
qu'à titre purement explicatif.

2. — En retranchant les motifs qui auraient conduit à l’ab-
sence de recommandation, on doit se heurter à des circonstances
de fait, dont l'importance ne saurait être diminuée.

En effet, il est facile de voir que la proposition première de la
République argentine ne faisait aucune allusion aux cas d’op-
position d’un Membre permanent ; c’est seulement à la suite d’une
intervention du délégué belge qu'un tel point a été introduit,
finalement, le délégué néerlandais a proposé d'insérer comme
préambule la formule suivante, dont la portée ne peut pas être
négligée :

22
23 OPINION DISSIDENTE DE M. AZEVEDO

« L'Assemblée générale,

Avant présents à l'esprit les débats auxquels la question de
l'admission de nouveaux Membres a donné lieu à la Commission
politique spéciale au cours de la quatrième session ordinaire,

Prie la Cour internationale de Justice de donner un avis consul-
tatif sur la question suivante : »

Si on parcourt ces débats, on constate que beaucoup d’Etats
se sont référés au veto, d’une manière contraire ou favorable, soit
dans ladite Commission, soit à l’Assemblée générale. On trouve
aussi des allusions directes ou indirectes à la même question dans
les observations présentées à la Cour par plusieurs États.

3. — Pour la première des questions, je suis pleinement d’ac-
cord avec la majorité de la Cour, car de l'intervention successive
de deux organes dans une affaire quelconque, on ne peut tirer la
conclusion que la première phase soit négligeable — elle est sim-
plement initiale ou préliminaire.

J'estime également qu’il n'est pas suffisant d’invoquer un
élément d’ordre historique pour infirmer une conclusion précise
à laquelle les circonstances permettent d'aboutir. Certes, il y a
eu l'intervention d’un délégué pour attirer l'attention de ses col-
lègues sur le contenu de la lettre du secrétaire du Comité consul-
tatif de juristes, et il y a eu une décision, prise sans aucune opposi-
tion par le président, d’insérer la nouvelle interprétation dans le
rapport du Comité II/r. .

Mais tout cela ne suffirait pas pour permettre de conclure que
toutes les délégations ont accordé l'attention due à une telle modifi-
cation, lorsqu'on sait bien que la valeur des travaux préparatoires
est basée, d’après les partisans de leur emploi, sur la voluntas
legislatorts, à laquelle pourtant on n’accorde pas aujourd’hui une
grande valeur.

4. — On peut ainsi passer à la seconde question, qui est d’ail-
leurs beaucoup plus complexe.

Tout d’abord, l'interprète est prévenu par la manière tout à fait
inusitée dont la Charte a insisté sur les buts et principes de lOr-
ganisation ; par l'unanimité des voix de ses signataires, elle a
encore souligné que les obligations auxquelles les Membres se sont
soumis doivent être remplies de bonne foi.

C'est pourquoi l'interprétation des textes de San-Francisco
devra toujours présenter un caractère téléologique pour donner
satisfaction aux exigences de la paix mondiale, de la coopération
entre les hommes, de la liberté individuelle et du progrès social.
La Charte est un moyen et non une fin, et, pour arriver aux objec-
tifs visés, on devra chercher les procédés d'interprétation les plus
capables de servir à l’évolution naturelle des besoins de l'humanité.

Encore plus que dans les applications du droit interne, le sens
et la portée de ces textes internationaux doivent se perfectionner
incessamment, même si leurs termes restent inchangés. Une telle

23
24 OPINION DISSIDENTE DE M. AZEVEDO

solution est admise par n'importe quel dogmatisme juridique même
par ceux qui soutiennent la pleine autonomie du droit, affranchi
de toute intervention des forces, tendances ou influences étrangères
à son domaine propre.

Ainsi, l'interprétation littérale ne réussira pas à s’imposer
même si elle se cache derrière le sombre fiat justitia pereat mundus ;
au contraire, pour que l'humanité fleurisse, il faut servir les fins
que vise l'O. N.U.

5. — Même une longue pratique, qui, en général, fournit à
l'interprète d'excellentes indications, ne peut faire obstacle à
une exigence pressante d’ordre téléologique ; dans le cas présent,
elle n’aurait d’ailleurs que quatre ans, et ne pourrait même pas
présenter un caractère paisible ou incontesté, à raison de trou-
bles causés dès le premier moment par des protestations de cer-
tains Etats, comme l'Argentine et Cuba, et même de FAustralie,
dans un sens tout particulier.

Des précédents, qu'ils soient isolés ou répétés, antérieurs ou
postérieurs à la demande d’avis, ne peuvent ainsi empêcher un
organe, même celui qui est l’auteur de ces précédents, de rechercher
dans quelle mesure ils peuvent être juridiquement invoqués.
Devant l'insuffisance d’un procédé conciliatoire, par exemple,
le renvoi des candidatures, il est à concevoir qu'on se préoccupe
de trouver d’autres moyens plus énergiques, mais dont il faudrait
au préalable s'assurer qu'ils sont légitimes.

Il est toujours temps de rebrousser chemin. On voit par exemple
que les efforts de la République argentine ont échoué l’un après
l’autre Jusqu'au moment où, sous la pression des besoins que
PO. N. U. est appelée à satisfaire, on est arrivé à réunir quarante-
deux voix, bien que cette majorité se soit formée seulement pour
élucider des doutes manifestés par un Membre de l'Organisation,
et qu’elle ne comporte pas adhésion aux arguments déployés
par lui. Mais ce n’est pas non plus un motif pour qu’on s’abstienne
de répondre.

Ii est également superfiu d’invoquer des textes d’un règlement
interne, qui ne peut pas foncièrement entrer en conflit avec la
loi, à laquelle il sert de simple complément ; en effet, ces textes
se bornent à confirmer une pratique, dont on vient de voir quelle
est la force.

6. — Dans le domaine de l’exégése, on se heurte souvent à
la tendance de demeurer dans le cadre d’une question préliminaire ;
on le constate dans le cas présent à propos de la capacité de
l'organe auquel incombe la décision pour examiner la régularité
de l'intervention d’un autre organe qui conduit la première phase
de la procédure. Dans cet ordre d’idées, on peut s’efforcer d’ériger
en règle naturelle la séparation complète des activités, de manière
à limiter la tâche du second organe à l'examen de l'aspect pure-

24
25 OPINION DISSIDENTE DE M. AZEVEDO

ment formel de la «recommandation ». Dans le cas présent, par
exemple, tout dépendrait du fait que le mot «recommandation »
est ou non employé.

Je ne peux me rallier à une manière de voir aussi rigoureuse,
même s'il est déplacé d’invoquer par analogie la pratique interne
des pays qui adoptent le contrôle judiciaire de l’inconstitutionna-
lité des lois, y compris les défauts constatés dans la procédure
d'élaboration de celles-ci, par exemple une erreur dans le pouvoir
d'initiative attribué à une Chambre déterminée, l’absence de
quorum constitutionnel, etc.

Seul un respect exagéré pour la forme pourra attribuer à celle-ci
la primauté sur le fond.

7. — On doit, au contraire, commencer par écarter la séparation
absolue entre le vote et la recommandation, qui correspond plutôt
à une querelle de mots qu’à une différence essentielle.

Il n’y a pas deux délibérations ni même des buts différents à
atteindre, car on aboutirait, dans la voie contraire, jusqu’à l’absurde
en admettant que, nonobstant l'unanimité ou la majorité qualifiée
de l’article 27, par. 3, le Conseil de Sécurité pourrait, quand même,
se refuser à une recommandation explicite, sous prétexte d’une
simple interprétation de son vote.

Le vote est la source unique de la recommandation, qui ne peut
s'en écarter ; partant, il faut se tenir aux données réelles du pro-
blème et non à la teneur du document de transmission ou même au
nom ou titre donné à celui-ci, à la condition qu'il contienne tous les
éléments essentiels à la décision que va prendre l’organe compétent
à cet effet.

8. — Il faut constater préalablement que l’Assemblée générale,
sous réserve des exceptions expresses (art. 12) ou implicites (art. 5,
32 et 83, et 35, par. 2, du Statut de la Cour), a conservé un droit de
regard sur toutes les choses de VO. N. U., lequel a été établi par
l’article 10 de la Charte, dont la portée générale a été confirmée par
l'article II, par. 4.

La faculté de discuter les questions relatives aux pouvoirs et
fonctions de l’un quelconque des autres organes justifie en principe
que l’Assemblée examine la légitimité d’un acte du Conseil de
Sécurité, dont elle reçoit des rapports ordinaires et spéciaux (art. 24,
par. 3). Cette intervention s'explique encore davantage lorsqu'il
s’agit d’un acte préliminaire à la suite duquel l’Assemblée joue le
rôle principal et final, ce qui lui permet d’apprécier toute la procé-
dure antérieure.

L’attribut de nécessité accordé dans ces cas aux recommanda-
tions du Conseil n'est nullement incompatible avec un caractère
procédural ; souvent, l’oubli de certains actes de procédure qui ont
un but spécifique entraîne la nullité de la décision finale de n'importe
quelle Cour.

25
26 OPINION DISSIDENTE DE M. AZEVEDO

9. — On peut encore facilement constater que la Charte a
attribué au Conseil de Sécurité une sorte de double personnalité
— d’un côté on lui a conféré une série de fonctions qu'il accomplit
en toute autonomie et sans supporter aucune immixtion, pouvant
même se substituer à l’Assemblée, comme dans le cas des zones
stratégiques ; de l’autre côté il est mis sur le même rang que les
autres organes délibératifs de l'O. N. U.

Ainsi, auprès des graves mesures qu’il peut prendre sans être
soumis au contrôle de n'importe quel autre organe, il travaille, en
dehors de son activité spécifique, comme agent préparatoire dans
des cas où la décision appartient toutefois à l’Assemblée. Il y a par
exemple des « recommandations » du Conseil de Sécurité adressées
à l’Assemblée dans des cas où celle-ci doit décider (art. 4), suspendre
(art. 5), exclure (art. 6), déterminer (art. 93), nommer (art. 97) ou
adopter (Statut de la Cour, art. 60).

Donc, au moins dans ce second domaine on ne pourrait considé-
rer comme applicable sans conditions la régle selon laquelle il
incombe à chaque organe d’adopter l'interprétation qu'il préfère en
ce qui est de l’usage de ses propres pouvoirs ; d’ailleurs, une telle règle
qui ne saurait jamais autoriser l'arbitraire, est issue @ contrario sensu
dela même faible origine déjà signalée, savoir, le refus d’un amen-
dement pendant l'élaboration de la Charte. Or, les mêmes travaux
préparatoires révéleraient que là aussi on avait prévu des conflits
surgissant de l'interprétation d’un même texte par deux organes ;
si de tels conflits restaient sans solution, l’on aboutirait à l’anarchie
dans cette organisation, si complexe qu’elle ne comporterait pas de
compartiments étanches sinon à titre exceptionnel et en quelque
sorte transitoire.

Ainsi, malgré l'absence d’un texte exprès et sans avoir même
besoin d’invoquer les pouvoirs implicites de l’Assemblée, on peut
soutenir que celle-ci possède une certaine autonomie pour procéder
à un examen préalable sur la portée des délibérations du Conseil
au sujet de l’admission des Membres.

10. — Avant d'arriver au fond de la question du vote, une
autre observation préalable s'impose.

La Charte s’est fondée sur le principe de l'égalité souveraine
(art. 2, par. 1, et 78), dont la force restait hors de doute au moment
où les cinquante États étaient en train de signer le document
de San-Francisco ; en grande majorité, ils n'étaient liés par aucun
engagement, spécialement par ceux qu’auraient assumés les Puis-
sances sur lesquelles la tâche d’abattre le fascisme avait pesé
le plus lourdement. De toute façon, les autres nations qui avaient
aussi participé effectivement à la guerre, et même celles qui
avaient préféré l’abstention de jure ou de facto, pouvaient pactiser
librement, tout en prenant en considération, d’ailleurs, l'énorme
contribution apportée par les Puissances invitantes en faveur
de la restauration de la paix.

26
27 OPINION DISSIDENTE DE M. AZEVEDO

L'article 24, clef de voûte de la Charte, a marqué l’aliénation
de leur liberté naturelle consentie par ces nations réunies à San-
Francisco — aliénation qui aurait un caractère définitif ou per-
pétuel, si l’on n'avait pas réservé la faculté de se retirer. En
effet, les signataires du Pacte ont octroyé des facultés exception-
nelles au Conseil de Sécurité, qui, en revanche, a assumé des
devoirs dont l'accomplissement a exigé de son côté la concession
de pouvoirs propres ou spécifiques, nettement déterminés. Ce jeu
est à la base d’un système qui s’est efforcé d’équilibrer les deux
forces dont l'incidence a été ménagée : l'égalité souveraine et le
souci de sécurité par le moyen de la paix mondiale. De l’exacte
pesée de ces forces dépendra l’action normale de l’organisation.

La concession acceptée par la majorité des États a produit
envers eux une série de conséquences, indiquées par exemple
dans les articles 25, par. 2, 5, 43, par. I, 48 et 49. Mais il en résulte
aussi une série de devoirs pour les Membres du Conseil de Sécurité,
spécialement pour ceux qui ont le privilège d'occuper un siège
permanent.

11. — En tout cas, cette situation exceptionnelle qui est
l'apanage du Conseil de Sécurité est restée liée aux moyens spéci-
fiques de surveillance de la paix encadrés dans les chapitres VI
à VIII de la Charte; pour inclure un cas sporadique envisagé
en dehors (art. 83), il a fallu étendre au chapitre XII la référence
contenue dans l’article 24, par. 2.

Donc, la notion de sécurité ne pourrait pas s'imposer avec la
même intensité partout où il v a une référence à l’action du
Conseil ; une gradation au moins se justifierait en face du texte
capital où se trouvent indiqués tels pouvoirs spécifiques (art. 24,
par. 2; voir aussi art. 15, par. I, 2 fine).

L’odiosa restringenda doit être invoquée en hommage à cette
égalité; les privilèges ne pouvant pas être interprétés d’une
manière extensive, il faudra donc examiner chaque cas avec
toutes les précautions, si on passe outre aux limites ci-dessus
signalées et qui caractérisent la face d’autonomie que présente
ledit Conseil. L’article 25 n’est plus qu’un corollaire du mandat
conféré et il ne peut par conséquent avoir une portée plus large
que celle du texte qui le précède. Il serait aussi inutile de rappeler
les discussions et hésitations auxquelles l’application de ce texte
a donné lieu sans oublier même l’'indéfectible appel aux travaux
préparatoires.

Mais, bien qu'un tel article ne puisse trancher définitivement
la question, il sera toujours utile d'examiner l’extension du concept
de «décision» qui y est contenu: comprend-il également les
« recommandations » ?

12. — On ne peut espérer que la Charte soit un modèle de
précision et de technique, issue comme elle l’est d’un ajustement
hâtif des pièces fabriquées dans plusieurs chantiers.

27
28 OPINION DISSIDENTE DE M. AZEVEDO

Certes, toute « recommandation » résultant d'un acte de volonté
a une valeur qui peut aller d’un simple avis sans conséquence
jusqu'à une détermination appuyée non seulement par la force
morale inhérente à l'organe qui s’est prononcé, mais encore par
des sanctions indirectes.

On ne peut donc confondre les deux espèces, mais si, en écartant
toute rigueur logique, on en venait à accorder aux « décisions »
le rang d’un genre, ce qui caractériserait spécifiquement les
«recommandations », c’est qu’elles ne comportent pas au même
degré la contrainte prévue par plusieurs dispositions de la Charte.
On trouve même les deux termes employés l’un auprès de l’autre
pour marquer une différence de force dans l’action du Conseil
de Sécurité (art. 37, par. 2, 39 et 94).

Mais il est sans intérêt de parcourir toute la gamme des « recom-
mandations » du Conseil de Sécurité afin de découvrir s'il y a
ou non des exceptions auxquelles pourrait s’appliquer l’article 25.
En effet, de toute manière, on doit, presque a fortiori, reconnaître
que cet article ne peut s’appliquer à des «recommandations »
adressées par un organe à un autre, puisque les Membres de
l'Organisation n’y sont pas appelés directement à exercer une
certaine action.

Il s’agit donc de simples recommandations comprises au

«sens habituel du terme recommandation, sens que ce terme
a conservé dans la langue diplomatique, ainsi que l’atteste la
pratique des Conférences panaméricaines, de la Société des Nations,
de l'Organisation internationale du Travail »

— c'est ce que sept juges de cette Cour ont dit à l’occasion
du jugement sur l'exception préliminaire dans l'affaire du canal
de Corfou (C. I. J. Recueil 1947-1948, p. 32).

13. — Ce qui importe vraiment, c’est de constater si l’expression
« décision » a le méme sens dans les articles 25 et 27, car il pourrait
bien se produire que, tout en refusant un caractére obligatoire aux
«recommandations », on considérât comme nécessaire la règle de
l'unanimité pour que ces «recommandations » fussent adoptées.
Alors, des « décisions » au sens de l’article 25 ne constitueraient pas
des « décisions » au sens de l’article 27, dans lequel le même mot
aurait une portée bien plus large, mais pour arriver à cette conclu-
sion on serait obligé d'abandonner l’exégèse littérale des textes.

D'ailleurs, le Conseil de Sécurité a donné un premier exemple
d'abandon formel des textes en considérant d’une manière constante
que l’abstention pendant le vote était compatible avec le fait que
l’article 27, par. 3, exige les voix de tous les Membres permanents —
et cela bien que ceux-ci s’acquittent des devoirs, et agissent dans
ce cas au nom de tiers (art. 24, par. 1). On a considéré qu'il s'agissait
quand même d’une faculté créée dans le seul intérêt du votant, et

28
29 OPINION DISSIDENTE DE M. AZEVEDO

partant susceptible de n'être pas exercée en vertu du vieil adage
invito benefitium non datur.

Après toutes ces difficultés, on ne serait jamais arrivé à inclure
les «recommandations » dans la notion de « décision », sauf pour
les cas contenus dans les chapitres mentionnés à l'article 24, par. 2,
surtout si la recommandation est adressée précisément à l'organe
qui doit prononcer la seule « décision » dans l'affaire.

14. — Mais si Yon considère que les «recommandations» en
dehors du domaine spécifique de l’action du Conseil ne sont pas
couvertes par l’article 27, quel pourrait être le système de votation
auquel elles sont soumises ?

La règle classique dans le droit international exigeant l’unanimité
des voix est déjà battue en brèche, et pas seulement dans les accords
régionaux américains (v. g. Traités de Rio-de-Janeiro et de Bogota,
1947/1948) ; la Charte même l’a écartée jusque dans les cas les plus
importants (articles 108 et 109, par. I).

La majorité de sept voix peut être considérée par l'interprète
comme celle qui correspond le mieux au système de la Charte, car
la simple majorité constitue une exception pour le seul cas de l’élec-
tion des juges (Statut, article 10). Cette solution n'est pas incon-
ciliable avec les dispositions de l’article 18, qui exige pour le vote
à l'Assemblée une majorité qualifiée laquelle ne présente d’ailleurs
aucune analogie avec le droit de veto, caractérisé comme un privi-
lège individuel. Au surplus, Particle 18 dénonce une certaine hésita-
tion dans le choix des matières dépendant d’une majorité des deux
tiers — ainsi l’on a inclus les questions budgétaires, tandis qu’on a
écarté la nomination du Secrétaire genéral.

Sans doute, pour arriver à une telle conclusion il faut élargir les
proportions de l’analogie, mais il serait à mon avis beaucoup plus
hardi de généraliser une règle exceptionnelle, adoptée péniblement,
comme on va le constater plus loin.

15. — Si cependant l’on refusait de reconnaître toute autre
règle générale de votation en dehors de l’article 27 et si l’on était
obligé de soumettre le cas d'admission au cadre rigide de ce texte,
on n’arriverait pas à une solution différente, à moins de se cantonner
seulement cette fois au sens littéral des termes.

Le volume ir des travaux de la Conférence de San-Francisco
donne des précisions très nettes sur la formule de Yalta, dont
l'acceptation a pris une allure presque dramatique. Il a fallu de
fréquents et énergiques appels de la part des Puissances invitantes
et, plus d’une fois, l’invocation de la mémoire du président Roose-
velt ; l’on a manifesté devant le Comité III/1 des intentions de
modération, de sagesse, de discrétion dans l’usage du veto, sans
aucun abus.

La grande majorité qui s opposait au privilège a, à la fin, accepté
d'émettre un vote favorable ou de s'abstenir, mais non sans révéler

29
30 OPINION DISSIDENTE DE M. AZEVEDO

les raisons extrêmes qui l’ont conduite à cette capitulation, savoir
entre autres qu’un prix élevé devait être payé pour éviter l’impos-
sibilité de fonder l'O. N.U.; quelques États ont même expliqué
qu’ils se soumettaient dans l’espoir que la formule de vote serait
assouplie, lors de l'examen des textes relatifs à la procédure de
revision de la Charte, espoir lui aussi resté vain par la suite.

En acceptant une telle abdication, les signataires de la Charte
n’ont pas oublié de dire qu'ils faisaient confiance aux grandes
Puissances pour user raisonnablement des pouvoirs exceptionnels
qu’ils se résignaient à leur conférer.

16. — L’interpréte ne peut se passer de tels éléments en étudiant
les conséquences à tirer en vue des buts et principes à tout moment
rappelés.

Mais ce n'est pas tout: à un certain moment, les délégations
opposées à la formule ont précisé leurs objections et demandé aux
Puissances invitantes de répondre à un questionnaire. Il faut
remarquer, en passant, que les questions posées, ainsi que les
amendements présentés par plusieurs pays, même par la France,
avant de se rallier à la formule de Yalta, se bornaient à don-
ner le même sens au mot « décision » dans les textes des actuels
articles 25 et 27 ou, plus clairement, à exclure du vote privilégié
les « recommandations » faites dans le champ du chapitre VI; en
ce qui est des attributions conférées au Conseil en dehors de son
cadre d'activité propre, il n’y a pas de trace qu'on ait pensé à
appliquer la formule de Valta.

La réponse au questionnaire a revêtu un caractère solennel ; à
côté d’une nouvelle affirmation d’intentions impartiales, ce docu-
ment constitue la base de tout examen du problème.

Peu importe qu’on ne l'ait pas voté formellement ou qu'il n'ait
pas présenté la valeur d’un pacte ; on ne peut contester que cette
réponse ait été l’instrument permettant la formation, bien qu’à
contre-cœur, de la majorité nécessaire à l’adoption de la formule
de Yalta. Plusieurs délégations ont fait des réserves quant aux
termes de ce document qui ne leur a pas donné entière satisfaction,
spécialement pour la réponse à la seule question retenue. Mais il
est incontestable que les signataires du document se sont engagés,
en fixant le vrai sens de ladite formule ; d’ailleurs, ils ne se lassent
pas de l’invoquer et d’en souligner la force.

Il faut remarquer qu’il ne s’agit pas d’un élément courant des
travaux préparatoires, qui souvent se prêtent à des usages contra-
dictoires, comme une arme à deux tranchants.

Quatre juges de cette Cour ont déjà remarqué ce qui suit :

« Sans vouloir examiner ni apprécier d’une manière générale
s’il est justifié de recourir aux travaux préparatoires pour inter-
préter un traité, il faut admettre que, s’il est un cas dans lequel ce
procédé est justifié, c’est lorsque ceux qui ont négocié le traité

30
31 OPINION DISSIDENTE DE M. AZEVEDO

ont exprimé, dans une résolution interprétative ou une disposition
analogue, leur intention précise touchant le sens qu'ils ont attribué
à un article du traité.» (C. I. J. Recueil 1947-1948, p. 87.)

Dans le cas présent, on trouve beaucoup plus: il s’est formé
une entente préalable pour sortir de l’impasse constatée dans le
cœur même de la Charte, comme on l’a remarqué au Comité III/1 ;
de cet entretien est résultée, non l'expression d’une pensée indi-
viduelle, mais une fixation de la valeur des mots, afin de rendre
possible un diviseur commun ou un seul langage.

17. — On était donc disposé à fixer la notion de « procédure »,
à laquelle il était sans doute possible d'attribuer par accord un
sens particulier, plus ou moins écarté du sens courant et tradi-
tionnel, pour caractériser un système de scrutin tout à fait nouveau.

En vue de cette fixation, on a appliqué la méthode dite des
résidus, en définissant les cas où l'accord complet des cinq Puis-
sances serait exigé ; par élimination, il reste les cas de procédure,
choisis par un procédé opposé à celui que ferait supposer la lecture
des textes proposés et qui ont finalement prévalu {art. 27, par. 2 et 3).

Voilà la méthode adoptée dans la lettre du 7 juin 1945
(U.N.C. I. O., v. 11, p. 754), dont les signataires ont déclaré
que le Conseil de Sécurité,

«en s’acquittant de ses responsabilités relatives au maintien de
la paix et de la: sécurité internationales, devra faire face à deux
grandes catégories de fonctions ».

Ensuite, ils ont expliqué la nature des mesures à prendre pour
régler les différends, éliminer les menaces contre la paix, etc.,
tout en ajoutant :

«il devra également prendre des décisions qui n’entraineront pas
la nécessité de telles mesures. La formule de Yalta prévoit que
la seconde de ces deux catégories de décisions sera régie par un
vote de procédure, c’est-à-dire le vote de sept Membres quelconques.
Quant à la première catégorie, elle sera régie par un vote qualifié... »

On a dit, non que les questions de procédure seraient soumises
à un certain guorum, mais qu'un vote de procédure serait appliqué
aux questions autres que celles qui entraînent des mesures spéci-
fiques, ce qui est une chose tout à fait différente, quoique s’écartant
délibérément de la lettre des textes.

18. — Dans cette fameuse Déclaration de San-Francisco, les
grandes Puissances démontrent ensuite la nécessité de soumettre
au même vote qualifié les mesures consignées au chapitre VI en
ces termes :

31
32 OPINION DISSIDENTE DE M. AZEVEDO

«La chaîne d'événements commence lorsque le Conseil décide
de faire une enquête ou détermine que le moment est venu d'inviter
les États à régler leurs différends ou bien adresser des recomman-
dations aux parties en cause. »

On ne peut nier la justesse de cette argumentation, en dépit
de la forte opposition qu’elle a provoquée. En effet, l’action du
Conseil de Sécurité se fait sentir par étapes, tout en exigeant
une uniformité de direction sans aucune solution de continuité ;
il ne serait pas souhaitable de commencer une marche dans une
certaine direction et de changer à mi-chemin, car des conflits
seraient créés au lieu d’étre résolus. Par conséquent, le méme
système de vote doit s’appliquer à partir des premières mesures
prises par le Conseil, encore qu’a titre préventif.

Voila la raison pour laquelle on a été obligé d’adopter à
l’article 27, par. 3, la formule «les décisions sur toutes autres
questions », lesquelles sont toujours contenues dans les limites
ci-dessus indiquées. Sans doute le document fait une allusion
détaillée a des hypothéses de procédure, invoquant les situations
comprises dans les actuels articles 28 à 32 et même dans l’arti-
cle 35, mais c’est à titre d'exemple seulement.

En dehors de cette continuité, il n’y aurait pas de raisons suffi-
santes pour forcer la valeur du mot « décision » partout où il est
employé ; on se mettrait même en opposition avec le système de la
Charte en élargissant la formule au delà des bornes de l’ancien cha-
pitre VIII des propositions de Dumbarton Oaks.

Dans l’admission des Membres, l'influence de la sécurité serait
très lointaine, et en revanche les autres buts et principes del’O. N. U.
joueraient incontestablement un rôle de plus grande importance.
On pourrait rappeler, entre parenthèses, le fait qu'à plusieurs
reprises différents Etats ont proposé l'acceptation de tous les can-
didats sans discrimination, moyennant le retrait des objections
auparavant soulevées.

À ce propos, on ne doit pas considerér comme tout à fait pertinente
l'assimilation de l'hypothèse d’admission à celles de suspension et
d'expulsion, surtout en ce qui concerne la faculté déférée au Conseil
de Sécurité de rétablir les droits du Membre suspendu par l’Assem-
blée, car il s’agit d’un cas ayant seulement trait à une action spé-
cifique préalablement entamée par ce Conseil. Au contraire, larti-
cle 5, tout en réservant cette activité dans le cadre de la sécurité
mondiale, tâche de protéger les Membres contre un abus de pouvoir,
protection qui est tout naturellement dispensée lorsqu'il s’agit de la
réintégration de droits — sublata causa tollitur effectus. Dans une
situation tout à fait en dehors du domaine de la paix, comme celle
du retard des payements, la suspension du droit de vote ne dépend
nullement de l'intervention du Conseil de Sécurité.

19. — Il ne faut finalement pas oublier qu'après le vote labo-
rieux au sein du Comité, celui-ci, par l'initiative du Comité de

32
33 OPINION DISSIDENTE DE M. AZEVEDO

Direction, s'est occupé de la nomination du Secrétaire général. A ce
moment, on a remarqué que la question devait être tenue pour
préjugée en présence de la distinction auparavant faite entre fond
et procédure. Mais, sans doute, il était trop tard pour modifier les
données déjà établies et franchir les bornes ci-dessus indiquées.

Pour accepter et généraliser une telle solution, il faudrait cepen-
dant accorder une importance exceptionnelle à un élément des
travaux préparatoires, né dans des conditions pareilles, ou peut-être
pires, que le passage initialement invoqué par la délégation argen-
tine sans aucun succès.

En effet, là comme ici, il s'agissait d’une modification introduite
au dernier moment et seulement signalée dans un rapport du
Comité, bien que ce rapport soit considéré comme partie intégrante
du rapport de la Commission, approuvé d'emblée par la réunion
plénière sans un commentaire spécial, comme il est arrivé par
exemple à propos du retrait des Membres de lO. N. U. Sans doute
on pourrait dire que dans le cas invoqué par la République argen-
tine, le Comité de coordination et le Comité consultatif de juristes
ne pouvaient introduire que des modifications de forme, mais en
vérité le Comité II/1, en présence d’une suggestion qui pourrait
provenir de n'importe quelle source, avait délibéré dans le cadre de
sa propre compétence avant que son travail fût terminé. À peu près
la même chose est arrivée au Comité III/z qui, au surplus, a déclaré
nulle et non avenue la décision déjà prise à une grande majorité par
un organe du même rang, le Comité II/1 (U. N.C. I. O., v.11, p. 575).

20. — Ce n’est pas le lieu d'apprécier la valeur de déclarations
et résolutions dépourvues d'une publicité suffisante dont l’Assem-
blée n'a pas été spécialement avertie et auxquelles la ratification
des États signataires ne s’est pas étendue.

On pourrait seulement constater que le cas de l’article 297 @ a été
spécialement prévu dans la décision du 13 juin 1945 (U.N.C.I.O.
loc. cit.), et il serait pourtant hasardeux de la généraliser.

Le criterium adopté solennellement pour caractériser le mot
« procédure » devait continuer à s'appliquer à d’autres cas, surtout
lorsqu'il s'y trouve mieux placé. C’est exactement le cas d’admis-
sion, où la complexité de la procédure a été mise en grand relief
par les amendements introduits dans les règlements internes du
Conseil et de l’Assemblée touchant le renvoi des candidatures à un
nouvel examen et l'obligation pour le Conseil de présenter un
compte rendu dans les cas de non-recommandation.

Ces modifications ont souligné un lien de dépendance dont on
ne trouve nulle trace lorsque l’activité attribuée au Conseil de
Sécurité se déploie à titre principal et exclusif.

33
34 OPINION DISSIDENTE DE M. AZEVEDO

21. — De tout ce qu’on vient d'exposer, notamment de l’accep-
tation par les États de la restriction de leur souveraineté contenue
dans l’article 24 et les textes qui s’y rattachent, il semble résulter
que le terme « décision », comme il a été employé dans l’article 27,
ne peut s'étendre à une « recommandation » du Conseil de Sécurité,
adressée à un autre organe, auquel on a laissé la « décision » d’un
certain cas, même si la recommandation est nécessaire. Mais, si
on préférait voir l’article 27 dépasser les pouvoirs spécifiques du
Conseil de Sécurité, pour arriver jusqu’à l’hypothèse de l'admission
de nouveaux Membres, on serait fondé à considérer une telle
question comme relevant de la «procédure», une fois établie la
technique contenue dans l'explication solennelle que les Puis-
sances invitantes avaient fournie d’avance.

Donc, si, dans le compte rendu émanant du Conseil de Sécu-
rité, l’Assemblée générale constate que le candidat a obtenu les
voix de sept Membres quelconques dudit Conseil, elle pourra
décider librement l'acceptation ou le refus d’un nouveau Membre.
Dans le cas contraire, c’est-à-dire si la candidature n’a pas obtenu
sept voix favorables, l’Assemblée serait obligée de constater le
refus de recommandation empêchant toute délibération de carac-
tère final.

(Signé) PHILADELPHO AZEVEDO.
